DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 07/27/2020.  These drawings are accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-26, 29-36, and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 11-19, 22, and 23 of U.S. Patent No. 10,722,731 B2 (hereinafter “the ‘731 patent”). Although the claims at issue the limitations of the claims of the present application are taught by the claims of the ‘731 patent as follows:
With respect to Claim 24 of the present application, the claims of the ‘731 patent teach a system (Claim 1), comprising:
at least one storage device including a set of instructions for adaptive treatment planning (Claim 1, Lines 3-4); and, 
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions (Claim 1, Lines 5-8), the system is directed to: 
obtain a planning image of a region of interest (ROI) relating to a first treatment plan of the ROI (Claim 1, Lines 9-10); 
obtain a first image and a reference image of the ROI, the first image being acquired by a first scan with a first dose level during a first treatment fraction, the reference image being acquired during a second treatment fraction prior to the first treatment fraction (Claim 1, Lines 11-13 and Claim 8, Lines 3-5); 
determine whether a replanning condition is satisfied based on the first image, the reference image, and the planning image (Claim 1, Lines 14-17 and Claim 8); 
in response to determining that the replanning condition is satisfied, cause a scanner to perform a second scan on the ROI with a second dose level to provide a second image of the ROI, the second dose level being higher than the first dose level (Claim 1, Lines 18-21); and 
generate a second treatment plan according to the second image (Claim 1, Lines 22-23).
Thereafter, the claims correspond as follows:
The limitations of Claim 34 of the present application are taught by Claims 10 and 19 of the ‘731 patent;
The limitations of Claims 25 and 35 of the present application are taught by Claims 1 and 8, and Claims 10 and 19, respectively, of the ‘731 patent;
The limitations of Claims 26 and 36 of the present application are taught by Claims 4 and 15, respectively, of the ‘731 patent;
The limitations of Claims 29 and 39 of the present application are taught by Claims 6 and 17, respectively, of the ‘731 patent;
The limitations of Claims 30 and 40 of the present application are taught by Claims 2 and 13, respectively, of the ‘731 patent;
The limitations of Claims 31 and 41 of the present application are taught by Claims 7 and 18, respectively, of the ‘731 patent;
The limitations of Claims 32 and 42 of the present application are taught by Claims 3 and 14, respectively, of the ‘731 patent;
The limitations of Claim 33 of the present application are taught by Claim 11 of the ‘731 patent; and,
The limitations of Claim 43 of the present application are taught by Claims 23 and 19/8 of the ‘731 patent.
Allowable Subject Matter
Claims 27, 28, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all of any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claims 27 and 37, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claims 26 and 36, respectively, as recited above, and metric differences between a reference image (at a second time before the first image) and a planning image, it does not specifically teach or fairly suggest the apparatus and method wherein for each of the at least one metric, a third value is determined with respect to the metric based on the reference image, and a second difference between the first value and the third value with respect to the metric, is determined, in the manner as required by Claims 27 and 37.
Claims 28 and 38 would be allowable by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        11/04/2021